                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

JOHN WENINGER, on behalf of
himself and all others similarly
situated,
                                                          Case No. 18-CV-321-JPS
                       Plaintiffs,

v.
                                                                           ORDER
GENERAL MILLS OPERATIONS
LLC,

                       Defendant.


       On January 30, 2019, the parties filed a joint motion for preliminary

approval of their settlement agreement resolving Plaintiffs’ Fair Labor

Standards Act (“FLSA”) claims against Defendant. (Docket #79). After

reviewing the terms of the settlement agreement, (Docket #79-1), the Court

finds that the parties’ settlement constitutes “a fair and reasonable

resolution of [] bona fide dispute[s]” under the FLSA, 29 U.S.C. § 201 et seq.;

Lynn Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982);

Walton v. United Consumers Club, Inc., 786 F.2d 303, 306 (7th Cir. 1986). As

such, the Court will preliminarily approve the parties’ settlement

agreement and set a date for the fairness hearing. The Court adopts the

parties’ stipulation as to the certification of the collective action, naming

John Weninger as class representative, and designating Walcheske & Luzi,

LLC as class counsel. (Docket #82).1 The parties indicate that class counsel


       1Parties had previously requested the Court modify its order authorizing
protocols for notice and opt-in period. (Docket #63). In light of the settlement, that
motion will be denied as moot.
will petition the Court for reimbursement of attorneys’ fees and costs of no

more than $113,090.00 pursuant to the lodestar calculation method. (Docket

#81 at 4).

       Accordingly,

       IT IS ORDERED that the parties’ joint motion for preliminary

approval of the settlement agreement (Docket #79) be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that the parties’ settlement agreement

(Docket #79-1) be and the same is hereby preliminarily APPROVED;

       IT IS FURTHER ORDERED that the parties’ stipulation to certify

the collective action for the purposes of settlement (Docket #82) be and the

same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Plaintiffs’ unopposed motion to

modify the Court’s notice protocol order (Docket #63) be and the same is

hereby DENIED as moot;

       IT IS FURTHER ORDERED that class counsel file a petition with

the Court for reimbursement of reasonable attorneys’ fees, costs, and

litigation expenses of no more than $113,090.00 no later than twenty-one

(21) calendar days prior to the fairness hearing;

       IT IS FURTHER ORDERED that the class action fairness settlement

hearing shall be held on Thursday, March 28, 2019 at 10:30 a.m. in

Courtroom 425, 517 East Wisconsin Avenue, Milwaukee, Wisconsin, 53202;

and

       IT IS FURTHER ORDERED that all pending dates and deadlines of

the amended trial scheduling order (Docket #37) be and the same are hereby

STAYED until further order from the Court.




                                 Page 2 of 3
Dated at Milwaukee, Wisconsin, this 15th day of February, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
